772 N.W.2d 380 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tony DOSSIE, Defendant-Appellant.
Docket No. 139032. COA No. 290991.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the April 21, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. This denial is without prejudice to the defendant *381 filing a petition in the Wayne Circuit Court, consistent with the procedure outlined in People v. Jackson, 483 Mich. 271, 769 N.W.2d 630 (2009), for a review of the assessments of court-appointed attorney fees, as well as the defendant's financial circumstances and ability to pay the assessments. Such a petition may be filed once collection efforts begin on the amended judgments of sentence entered on May 28, 2009.